Title: To Thomas Jefferson from Andrew Smith, 31 July 1821
From: Smith, Andrew
To: Jefferson, Thomas


Sir
Richmond
31st July 1821
In compliance with your favor of the 26th Inst I have delivered to Col. Peyton the four Casks of Roman Cement—at foot you have a bill of the Same, amount $36—at your debit.I have received of Mr Gibson on your account $39–67—at your Credit—I shall be happy to receive your farther commandsMo RespectfullyAndw Smith1821 July 30thTo Andrew Smith Drs 4 Casks Roman Cement @ 9 $—$36